ALLOWABILITY NOTICE
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 12/10/2021, with respect to the 102 rejections in view of Nojiri have been fully considered and are persuasive in view of the amendments to claims 1, 11 and 16.  The rejections of 12/10/2021 have been withdrawn. 
Applicant’s amendments to the claims have overcome many of the objections and 112 rejections lodged in the previous office action.  Any outstanding issues have been addressed in the Examiner’s Amendment below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald M. Muirhead, Reg No. 33978 on 2/1/2022.
The claims have been amended as follows: 
In Claim 1, line 5, “roots of all the blades is identical for all the blades” has been changed to “roots of each blade is identical”
In Claim 10, lines 1-3, “the blade tips” has been changed to “blade tips”; “successive blades is selected” has been changed to “successive blades of the at least two blades is selected”; and “excitation of the hull by pressure” has been changed to “excitation of a hull of the watercraft by 
In Claim 11, line 5, “roots of all the blades is identical for all the blades” has been changed to “roots of each blade is identical”
In Claim 16, line 4, “roots of all the blades is identical for all the blades” has been changed to “roots of each blade is identical”
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
While Nojiri and similar prior art of record teach irregular spacing between blade tips of a propeller, Nojiri and the other prior art of record fail to teach identical angular spacing of the blade roots in combination with the irregular or variables angular spacing between successive blade tips.  
The prior art of Yang. (US 977743) teaches a centrifugal impeller having a plurality of blades, each having a root equally spaced from an adjacent blades and adjacent blade tips with unequal spacing.  However, there appears to be no nexus of combination between any cited axial propeller prior art and the centrifugal impeller of Yang.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745